 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10                                ----oo0oo----
11

12   PETER J. REED,                        No. 2:17-cv-799 WBS AC
13                  Plaintiff,

14        v.                               ORDER
15   E. RACKLIN, D. EASTERLING, T.
     WHITE, E. ARNOLD, and POPVICH,
16
                    Defendants.
17

18

19                                ----oo0oo----

20                Before the court is defendant E. Racklin’s Bill of

21   Costs filed November 4, 2019.    (Docket No. 46.)    In the court’s

22   discretion, and in light of plaintiff’s status as an indigent

23   prisoner1 and the lack of any indication that this case was

24   brought in bad faith, the court declines to award costs to

25   defendant.     See Stanley v. Univ. of S. Cal., 178 F.3d 1069,

26   1079-80 (9th Cir. 1999).

27
          1    The Magistrate Judge found that the plaintiff made the
28   required showing to proceed in forma pauperis (Docket No. 7.)
                                     1
 1             IT IS SO ORDERED.
 2   Dated:   November 25, 2019
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   2
